 



Exhibit 10.44

REAFFIRMATION OF GUARANTY

April 11, 2003

General Electric Capital Corporation, as Agent
500 West Monroe
Chicago, Illinois 60661
Attn: Wilsons Leather Account Manager

               Please refer to (1) the Fourth Amended and Restated Credit
Agreement dated as of April 23, 2002 (the “Credit Agreement”), amending and
restating that certain Third Amended and Restated Credit Agreement dated as of
June 19, 2001, amending and restating that certain Second Amended and Restated
Credit Agreement dated as of October 31, 2000, amending and restating that
certain Amended and Restated Credit Agreement dated as of May 24, 1999, amending
and restating that certain Credit Agreement dated as of May 25, 1996 among
Wilsons Leather Holdings Inc. (“Borrower”), the Loan Parties (as defined
therein), General Electric Capital Corporation, individually and as agent
(“Agent”) and the Lenders (as defined therein), (2) the First Amendment to
Fourth Amended and Restated Credit Agreement dated as of November 1, 2002 among
Borrower, the Loan Parties, Agent and the Lenders, (3) the Limited Waiver and
Second Amendment to Fourth Amended and Restated Credit Agreement dated as of
January 31, 2003 among Borrower, the Loan Parties, Agent and the Lender, (4) the
Limited Waiver and Third Amendment to Fourth Amended and Restated Credit
Agreement dated the date hereof among Borrower, the Loan Parties, Agent and the
Lender (the “Waiver and Amendment”), (5) the Parent Guaranty dated as of May 25,
1996 (as amended, the “Parent Guaranty”) by certain of the undersigned in favor
of Agent on behalf of the Lenders under the Credit Agreement, (6) the Store
Guarantors’ Guaranty (as amended, the “Store Guarantors’ Guaranty”) dated as of
May 25, 1996 by certain of the undersigned in favor of Agent on behalf of the
Lenders under the Credit Agreement, (7) the Joinder Agreement dated July 31,
1997 between Wilsons International, Inc. and Agent, (8) the Joinder Agreement
dated May 24, 1999 between certain of the undersigned and Agent, (9) the Joinder
Agreement dated October 10, 2000 between certain of the undersigned and Agent,
(10) the Joinder Agreement dated October 31, 2000 between certain of the
undersigned and Agent, and (11) the Joinder Agreement dated April 13, 2001
between certain of the undersigned and Agent.

               Pursuant to the Waiver and Amendment, Lenders have agreed, inter
alia, to (i) waive and amend certain provisions of the Credit Agreement, and
(ii) continue to make Loans and to incur Letter of Credit Obligations and
Eligible Trade L/C Obligations on behalf of Borrower. All capitalized terms used
but not otherwise defined herein have the meaning given to them in the Credit
Agreement or in Schedule A thereto.

 



--------------------------------------------------------------------------------



 



               We hereby (i) acknowledge receipt of the Waiver and Amendment,
(ii) acknowledge and reaffirm all of our obligations and undertakings under the
Parent Guaranty and the Store Guarantors’ Guaranty (as applicable)
(collectively, the “Guaranties”), and (iii) acknowledge and agree that
subsequent to, and taking into account such Waiver and Amendment, the Guaranties
are and shall remain in full force and effect in accordance with the terms
thereof.

          PARENTS:           Wilsons The Leather Experts Inc.     Wilsons
Center, Inc.     Rosedale Wilsons, Inc.     River Hills Wilsons, Inc.          
By: /s/ Peter G. Michielutti    

--------------------------------------------------------------------------------

    Title: Executive Vice President & CFO               The authorized officer
of each of the               foregoing corporations           STORE GUARANTORS:
          Bentley’s Luggage Corp.     Bermans The Leather Experts Inc.     El
Portal Group, Inc.     Florida Luggage Corp.     Travelsupplies.com LLC    
Wilsons Leather Direct Inc.     Wilsons International Inc.     Wilsons Leather
of Airports Inc.     Wilsons Leather of Alabama Inc.     Wilsons Leather of
Arkansas Inc.     Wilsons Leather of Canada Ltd.     Wilsons Leather of
Connecticut Inc.     Wilsons Leather of Delaware Inc.     Wilsons Leather of
Florida Inc.     Wilsons Leather of Georgia Inc.     Wilsons Leather of Indiana
Inc.     Wilsons Leather of Iowa Inc.     Wilsons Leather of Louisiana Inc.    
Wilsons Leather of Maryland Inc.     Wilsons Leather of Massachusetts Inc.    
Wilsons Leather of Michigan Inc.     Wilsons Leather of Mississippi Inc.    
Wilsons Leather of Missouri Inc.     Wilsons Leather of New Jersey Inc.    
Wilsons Leather of New York Inc.

2



--------------------------------------------------------------------------------



 

          Wilsons Leather of North Carolina Inc.     Wilsons Leather of Ohio
Inc.     Wilsons Leather of Pennsylvania Inc.     Wilsons Leather of Rhode
Island Inc.     Wilsons Leather of South Carolina Inc.     Wilsons Leather of
Tennessee Inc.     Wilsons Leather of Texas Inc.     Wilsons Leather of Vermont
Inc.     Wilsons Leather of Virginia Inc.     Wilsons Leather of West Virginia
Inc.     Wilsons Leather of Wisconsin Inc.           By: /s/ Peter G.
Michielutti    

--------------------------------------------------------------------------------

    Title: Executive Vice President & CFO               The authorized officer
of each of the               foregoing corporations

3